J-S25038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JEREMY J. UPSHUR                           :
                                               :
                       Appellant               :      No. 1236 WDA 2021

           Appeal from the PCRA Order Entered September 14, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0000046-2012


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED: OCTOBER 25, 2022

        Appellant, Jeremy J. Upshur, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed his first petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The PCRA court set forth the factual and procedural history of this case

as follows:

           On May 21, 2012, Appellant…pled guilty to two counts of
           Indecent Assault of a Person Under the Age of 13, Unlawful
           Contact With a Minor, Endangering the Welfare of a Child,
           and Corruption of Minors. [The c]ourt sentenced Appellant
           to an aggregate sentence of one year less one day to two
           years less two days [of] incarceration, with nine years of
           consecutive probation. Appellant violated his probation and
           was resentenced by this [c]ourt on four occasions, most
           recently on December 10, 2019. On that date, [the c]ourt
           imposed a new aggregate sentence of 4-10 years of
           incarceration and two years of probation to follow.
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S25038-22


         Appellant did not file a direct appeal.

         However, on November 10, 2020, Appellant filed a pro se
         “Motion for Time Credit and Corrected Commitment.” [The
         PCRA c]ourt appointed counsel, who subsequently raised
         the issue of time credit as an amended PCRA petition on
         June 15, 2021. [The PCRA c]ourt ultimately dismissed the
         Petition without a hearing on September 14, 2021. On
         October 1[4], 2021, Appellant filed a Notice of Appeal. [On
         October 21, 2021, the court ordered Appellant to file a
         concise statement of errors complained of on appeal, and
         Appellant filed his statement on November 19, 2021].

(PCRA Court Opinion, 12/10/21, at 2-3) (footnote omitted).

      Appellant raises one issue on appeal.

         Did the trial court impose an illegal sentence on December
         10, 2019 when it failed to award [Appellant] time credit for
         the 184 days he spent incarcerated prior to his original
         sentencing hearing on May 21, 2012 (11/20/2011 to
         5/21/12), the 182 days he spent incarcerated after his initial
         sentencing hearing and before being paroled (5/22/12 to
         11/19/12), and the 365 days he spent incarcerated after his
         probation violation hearing on May 6, 2013 (5/6/13 to
         5/5/14)?

(Appellant’s Brief at 5) (unnecessary capitalization omitted).

      Initially, we note that the PCRA court appropriately treated Appellant’s

motion for credit for time served as a PCRA petition. See Commonwealth

v. Fowler, 930 A.2d 586, 595 (Pa.Super. 2007), appeal denied, 596 Pa. 715,

944 A.2d 756 (2008) (stating: “[A] challenge to the trial court’s failure to

award credit for time spent in custody prior to sentencing involves the legality

of sentence and is cognizable under the PCRA”). Our standard of review of

the denial of a PCRA petition is limited to examining whether the record

evidence supports the court’s determination and whether the court’s decision

                                      -2-
J-S25038-22


is free of legal error. Commonwealth v. Ford, 947 A.2d 1251 (Pa.Super.

2008), appeal denied, 598 Pa. 779, 959 A.2d 319 (2008). This Court grants

great deference to the findings of the PCRA court if the record contains any

support for those findings.      Commonwealth v. Boyd, 923 A.2d 513

(Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74 (2007). If the

record supports a post-conviction court’s credibility determination, it is binding

on the appellate court. Commonwealth v. Dennis, 609 Pa. 442, 17 A.3d

297 (2011).

      Appellant argues that when the court resentenced him on December 10,

2019, Appellant was entitled to credit for all the time that he spent

incarcerated in the case prior to that date. Specifically, Appellant asserts the

court failed to award him credit for the 184 days he spent incarcerated prior

to his original sentencing hearing, the 182 days he spent incarcerated after

his initial sentencing hearing and before being paroled, and the 365 days he

spent incarcerated after his probation violation hearing on May 6, 2013.

Because the court did not credit this time when it resentenced him on

December 10, 2019, Appellant claims his sentence is illegal, and this Court

must grant sentencing relief. We disagree.

      “A challenge to the trial court’s failure to award credit for time served

prior to sentencing involves the legality of a sentence.” Commonwealth v.

Johnson, 967 A.2d 1001, 1003 (Pa.Super. 2009) (citations omitted).

      The Sentencing Code discusses credit for time served, and provides as


                                      -3-
J-S25038-22


follows:

           § 9760. Credit for time served

           After reviewing the information submitted under section
           9737 (relating to report of outstanding charges and
           sentences) the court shall give credit as follows:

             (1) Credit against the maximum term and any
             minimum term shall be given to the defendant for all
             time spent in custody as a result of the criminal charge
             for which a prison sentence is imposed or as a result
             of the conduct on which such a charge is based. Credit
             shall include credit for time spent in custody prior to
             trial, during trial, pending sentence, and pending the
             resolution of an appeal.

42 Pa.C.S.A. § 9760(1).

      Instantly, Appellant’s first complaint is that the court failed to award him

credit for the 184 days he spent incarcerated prior to his original sentencing

hearing from November 20, 2011 to May 21, 2012. Nevertheless, the record

belies Appellant’s assertion. (See Sentencing Order, 5/21/12) (stating: “The

defendant shall receive credit for time served as follows: 184 days”).

Significantly, “[t]his Court has held that a defendant is not entitled to

‘receiv[e] credit against more than one sentence for the same time served.’”

Commonwealth v. Ellsworth, 97 A.3d 1255, 1257 (Pa.Super. 2014)

(quoting Commonwealth v. Merigris, 681 A.2d 194, 195 (Pa.Super. 1996),

appeal denied, 548 Pa. 616, 693 A.2d 587 (1997)). Thus, Appellant is not

entitled to “double credit” for this period.

      Appellant next contends that he is entitled to credit for the 182 days

that he spent incarcerated from May 22, 2012 to November 19, 2012 following

                                      -4-
J-S25038-22


his original sentence, and the 365 days of incarceration, from May 6, 2013 to

May 5, 2014, that he spent incarcerated following his first probation violation

hearing on May 6, 2013.

      This Court has explained that “when, on one bill of information, there

has been a sentence of incarceration followed by probation, and after release

the defendant violates his probation, the maximum sentence for the probation

violation when added to the original incarceration cannot exceed the statutory

maximum sentence for the underlying crime.” Commonwealth v. Yakell,

876 A.2d 1040, 1042 (Pa.Super. 2005) (citing Commonwealth v. Williams,

662 A.2d 658 (Pa.Super. 1995)). However, “when the total sentence for the

probation violation, added to the initial sentence, is less than the statutory

maximum, there is no requirement to give any credit for any of the time

served on the original sentence.” Id. at 1042-43 (citation omitted).

      Here, the PCRA court explained its reasoning for denying relief as

follows:

           [The trial court] originally sentenced Appellant to a year
           minus one day to two years minus two days. After his
           violation hearing on May 6, 2013, th[e c]ourt resentenced
           Appellant to one year minus one day to two years minus two
           days. At his next violation hearing on November 15, 2015,
           he was not sentenced to additional incarceration. On
           December 10, 2019, th[e c]ourt sentenced Appellant
           consecutive to 2-5 years at each of the Indecent Assault
           counts, for an aggregate sentence of 4-10 years [of
           imprisonment]. Each Indecent Assault count carried a
           maximum sentence of seven years, for a total of 14 years
           maximum sentence. The sentence imposed on December
           10, 2019, added to the previous sentences imposed, equals
           6 years less two days to 14 years less 4 days, which is less

                                      -5-
J-S25038-22


        than the statutory maximum of 14 years.           Since the
        aggregate of the sentences imposed does not exceed the
        statutory maximum, the[e c]ourt was not required to award
        time credit. [Commonwealth v. Bowser, 783 A.2d 348,
        350 (Pa.Super. 2001); Yakell, supra]. As a result, the
        PCRA [petition] lacks merit, and this [c]ourt did not err in
        dismissing it.

(PCRA Court Opinion at 4-5). Our review of the record supports the PCRA

court’s determination. See Ford, supra. Accordingly, we affirm the order

denying PCRA relief.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




                                   -6-